Citation Nr: 1128765	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to an innocently acquired psychiatric disorder.



REPRESENTATION

Veteran represented by:	Rhode Island Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO.

The Veteran testified at the RO by way of a videoconference hearing held with the undersigned Veterans Law Judge in December 2009.  A transcript of this hearing is of record.

The Board remanded the issue to the RO via the Appeals Management Center (AMC), in Washington, DC for further development of the record in December 2009 and February 2011.

By way of a February 2011 Board decision, the Board granted service connection for an innocently acquired psychiatric disorder, to include an anxiety disorder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The recently obtained VA treatment records reflect that the Veteran might be in receipt of Social Security Administration (SSA) disability benefits.  (See October 2009 VA treatment record stating the Veteran was "unable to get unemployment, he [was] planning to get social security disability Sep 2nd.").  

There is no evidence of VA having made efforts to obtain any available records.  All pertinent evidence including SSA records must be obtained before a decision on the claim can be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take all indicated action to contact the SSA in order to obtain copies of any records pertinent to the Veteran's claim for SSA benefits and a copy of any determination awarding benefits.  

If the records are not available, make a notation to that effect in the claims folder.

The RO also should notify the Veteran that he may submit treatment records or other medical evidence in support of his claim.  

2.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefits sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.   


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



